Order, Supreme Court, New York County (Eileen Bransten, J.), entered February 3, 2006, which denied a motion by nonparties Weisz and the Kollel to modify petitioner’s subpoena with respect to three of the seven categories of documents sought, and granted petitioner’s cross motion to compel compliance therewith, unanimously affirmed, without costs.
The credibility and good faith of the subpoenaed parties are at issue here, and the materials sought are a legitimate subject of that inquiry. We have considered appellants’ remaining arguments and find them without merit. Concur—Andrias, J.E, Nardelli, Williams and Catterson, JJ.